DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 2-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
 Claims 2-20 are allowed over the prior art of record for the reasons set forth in the previous OA dated 6/23/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886